
	
		I
		111th CONGRESS
		1st Session
		H. R. 2236
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mrs. Halvorson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit health insurance companies from denying
		  individual health insurance coverage or from discriminating in benefits under
		  such coverage because of the receipt of grief counseling.
	
	
		1.Short titleThis Act may be cited as the
			 Grieving Families Insurance Protection Act of
			 2009.
		2.Prohibiting
			 denial of health insurance coverage or discrimination in benefits under the
			 coverage because of receipt of grief counseling
			(a)In
			 generalTitle XXVII of the
			 Public Health Service Act is amended by inserting after section 2745 the
			 following new section:
				
					2746.Prohibition on
				denial of health insurance coverage and discrimination in benefits because of
				receipt of grief counselingA
				health insurance issuer offering health insurance coverage in the individual
				market may not—
						(1)establish or
				maintain rules for eligibility (including continued eligibility) of any
				individual to enroll under the terms of the coverage based on any individual’s
				receipt of grief counseling at any time; or
						(2)reduce the
				benefits covered (or offered for coverage) on such
				basis.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to health insurance coverage offered, sold, issued, renewed, in effect,
			 or operated in the individual health insurance market on or after the date of
			 the enactment of this Act.
			
